151 F.3d 1033
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Vances H. SMITH, Plaintiff-Appellant,Gary R. MCCAUGHTRY and Lynn Oestreich, Defendants-Appellees.
No. 97-3507.
United States Court of Appeals, Seventh Circuit.
Submitted May 13, 1998.Decided May 19, 1998.

Appeal from the United States District Court for the Eastern District of Wisconsin.  No. 93 C 971 J.P. Stadtmueller, Chief Judge.
Before Hon.  RICHARD A. POSNER, Chief Judge, Hon.  DANIEL A. MANION, Hon.  MICHAEL S. KANNE, Circuit Judges.

ORDER

1
This is a prisoner's civil rights suit.  The prisoner was placed in disciplinary segregation for several days as a sanction for abuse of mail privileges.  He claimed that there was no evidence of such abuse.  The district court dismissed his suit, but we reversed and remanded, 81 F.3d 164 (7th Cir.1996) (tab.), and on remand the district court found a denial of due process but refused to award more than nominal damages, precipitating this appeal.  As the judge explained, the conditions in segregation were not so different from those of the general prison population as to work an "atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life."  Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 2300, 132 L.Ed.2d 418 (1995).  Therefore there was no denial of a constitutionally protected liberty and hence no basis for an award of damages.


2
AFFIRMED.